Citation Nr: 0705992	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  99-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include hiatal hernia and gastroesophageal 
reflux disease (GERD), to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas that denied the veteran's claim of 
entitlement to service connection for hiatal hernia and 
gastrointestinal reflux disease.  The veteran perfected a 
timely appeal of this determination to the Board.

This matter was before the Board in October 2003 and July 
2005, and was both times remanded for further development.


FINDING OF FACT

A gastrointestinal disorder, including any hiatal hernia or 
GERD, is not linked either to the veteran's period of 
service, or to any service-connected disability.


CONCLUSION OF LAW

A gastrointestinal disorder, to include hiatal hernia and 
GERD, was not incurred in or aggravated by service, and was 
not caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In this case, the initial RO adjudication in March 1999 took 
place prior to the VCAA's enactment.  However, VA satisfied 
its duty to notify by means of October 2004 and June 2006 
letters from the AOJ to the veteran.  The October 2004 letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ.  The June 2006 letter informed the veteran of the 
evidence required to establish a disability rating and 
effective date.

After VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, private 
post-service medical treatment records, VA medical treatment 
records, a VA compensation examination, the veteran's and his 
wife's testimony at his June 1999 RO hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

II.  Service Connection

The veteran argues that he is entitled to service connection 
for a gastrointestinal disorder.  Specifically, he argues 
that his hiatal hernia and GERD are the result of his service 
or his service connected post-traumatic stress disorder 
(PTSD) or his service-connected type II diabetes mellitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or which is aggravated by a service-
connected disability may be service-connected to the degree 
that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 
439 (1995).

In the instant case, VA medical treatment records dating back 
to August 1998 indicate a diagnosis of GERD.  At his June 
1999 RO hearing, the veteran and his wife indicated that he 
had first been diagnosed as having a hiatal hernia in 1995.

The veteran's service medical records show that the veteran 
complained of mid-abdominal pain with running stool in 
October 1968, and diarrhea, with coughing, nasal congestion, 
and a sore throat, in March 1969.  Service medical records 
are negative for complaints of or treatment for esophageal 
problems or indigestion.  On separation examination, the 
veteran was not noted to have gastroesophageal reflux 
condition, a hiatal hernia, or any gastrointestinal disorder.  
On his report of medical history at separation, the veteran 
indicated that he did not have and had never had either 
frequent indigestion, or stomach, liver or intestinal 
trouble.

The veteran was afforded a VA medical examination in June 
2006.  On examination, the veteran reported that, on 
occasion, he experienced epigastric and chest pain, 
particularly if he ate too large of a meal, and that when he 
ate too much, he would on occasion cough and burp, but had 
not regurgitated his food.  On upper gastrointestinal 
diagnostic examination, the veteran was able to swallow 
barium without significant difficulty, and barium flowed 
readily throughout his esophagus into the stomach and into 
the proximal small bowel.  Impression was suggestion of small 
hiatal hernia without demonstrable reflux on examination.  
The VA examiner opined that the veteran's current GERD was 
not the result of service or any incident therein, primarily 
based on the lack of documentation in the veteran's service 
records.  The VA examiner also opined that, per current 
medical standards of practice, PTSD and diabetes mellitus did 
not cause GERD.  The examiner indicated that the veteran's 
weight had gone from 164 pounds in June 1969 to 302.2 pounds 
on the date of examination, that the veteran was morbidly 
obese, and that, per current medical standards of practice, 
GERD was caused by morbid obesity and hiatal hernia.

The medical evidence of record is negative for any opinion 
connecting the veteran's gastrointestinal disorders, 
including hiatal hernia and GERD, to his period of service or 
any service-connected disability.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for a gastrointestinal disorder, to include hiatal hernia and 
GERD, to include on a secondary basis.  There is no evidence 
that the veteran developed any gastrointestinal disorder 
either during service, or as the result of any in-service 
disease or injury.  Furthermore, the only etiology opinion of 
record is negative for any link between a gastrointestinal 
disorder and either the veteran's period of service or any 
service-connected disability.  Finally, the medical record 
lacks competent evidence linking any gastrointestinal 
disorder to either the veteran's period of service or any 
service-connected disability.

Accordingly, service connection is not warranted in the 
instant case.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.








ORDER

Entitlement to service connection for a gastrointestinal 
disorder, to include hiatal hernia and GERD, to include on a 
secondary basis, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


